Hill, J.
This ease is practically the same, as it was when here on a former occasion. 149 Ga. 38 (99 S. E. 126), where it was held: “ Where the owner of an easement in land takes part in proceedings to condemn his interest for public purposes, selecting an assessor, offering evidence, etc., and after an award accepts full payment, such owner will be thereby estopped from urging objections, in an equitable proceeding for injunction, etc., to the condemnation proceedings. Atlantic & Birmingham R. Co. v. Penny, 119 Ga. 479 (46 S. E. 665); Georgia Granite R. Co. v. Venable, 129 Ga. 341, 348 (58 S. E. 864) ; Winslow v. B. & O. R. Co., 208 U. S. 59 (28 Sup. Ct. 190, 52 L. ed. 388); 10 R. C. L. 210, § 179.” The prayer of the amended petition is substantially the same as it was in the original petition, and seeks to enjoin the “ appeal,” of which this court will take judicial cognizance as pending in this court on certiorari from the Court of Appeals. As was held in the case cited above, such a suit cannot be maintained, as the plaintiff has an available remedy at law (Civil Code 1910, § 5230), and is now pursuing that remedy.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent on account of sickness.

Equitable petition. Before Judge Mathews. Bibb superior court. June 30, 1919.
John R. L. Smith, Grady C. Harris, and John P. Ross, for plaintiff.
Richard C. Jordan and Thomas S. Felder, for defendant.